 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     LEWIS ANDERSON,                   )          NO. EDCV 18-2373-DSF (KS)
11                                     )
                  Petitioner,
12          v.                         )          ORDER ACCEPTING FINDINGS AND
                                       )
13                                                RECOMMENDATIONS OF UNITED
                                       )
     THE PEOPLE OF THE STATE OF )                 STATES MAGISTRATE JUDGE
14
     CALIFORNIA,                       )
15                                     )
                     Respondent.
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), the Motion to Dismiss (“Motion”) and related briefing, the Report and
20   Recommendation of United States Magistrate Judge (“Report”), and Petitioner’s two responses
21   to the Report: the “Objections” he filed on April 22, 2019 (Dkt. No. 26); and the Motion for
22   Expedited Court Order Instructing the Clerk of the Court to File the 12(b)(6) or 12(c) Motion
23   for Insufficient Process of Petitioner’s Federal and Constitutional Evidence of Actual Innocence
24   (Dkt. No. 27).
25
26          Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted
27   a de novo review of those portions of the Report to which objections have been stated. Having
28
 1   completed its review, the Court accepts the findings and recommendations set forth in the
 2   Report.
 3
 4         Accordingly, IT IS ORDERED that: (1) the Motion is GRANTED; (2) the Petition is
 5   DENIED; and (3) Judgment shall be entered dismissing this action with prejudice.
 6
 7
     Date: June 11, 2019                             ___________________________
 8
                                                     Dale S. Fischer
 9                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
